Citation Nr: 1243308	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-29 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1989 to September 1989 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying, among other issues, the claim currently on appeal.  This claim was previously remanded by the Board in July 2010 and November 2011 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's sarcoidosis did not manifest during, or as a result of, active military service.  

2.  The Veteran does not suffer from an undiagnosed respiratory disorder.  


CONCLUSIONS OF LAW

The criteria for establishing entitlement to service connection for sarcoidosis, to include as related to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in August 2006 and May 2008 addressed all notice elements listed under 3.159(b)(1) and the August 2006 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's Reserve records.  While the Veteran's service treatment records have not been located, all reasonable steps have been exhausted in attempting to locate these records.  Also, the Veteran received a VA medical examination in September 2010 and August 2010, and an additional medical opinion was prepared in December 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA (both physical and electronic).  

Copies of private treatment records have also been obtained and incorporated into the claims file.  VA attempted to obtain additional records from the Moncrief Army Community Hospital from 1992 to 1994.  However, VA was notified in December 2011 that no such records existed.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) incorporated the August 2010 VA examination report into the claims file.  Additional attempts were also made to obtain additional evidence in support of the Veteran's claim and an additional medical opinion was obtained from a VA examiner.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for sarcoidosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection for sarcoidosis is not warranted.  

The Board notes that the Veteran's service treatment records have not been located despite numerous attempts.  The Veteran did submit a copy of his April 1989 enlistment examination.  This made no mention of a respiratory condition.  Dental record copies were also submitted, again making no mention of a chronic respiratory condition.  Personnel records are of record, however, and they confirm the Veteran's military service in Southwest Asia.  

The Veteran underwent a Persian Gulf examination in February 1994.  The Veteran reported headaches since returning from the Persian Gulf occurring approximately twice per week.  The Veteran was also noted to have "air hunger" lasting a few seconds, but no definite pulmonary symptoms.  The Veteran denied any medical problems and examination revealed the lungs to be clear.  The heart had a regular rhythm without murmur or gallup.  The Veteran was diagnosed with headaches, possible hypertension and pharyngitis/bronchitis, associated with a cough and sore throat for the last couple of weeks.  According to a February 1994 VA chest x-ray, the Veteran's heart was of normal size and configuration and his lungs were clear.  

The record also contains a February 1996 emergency department note from the Lexington Medical Center.  It is noted that the Veteran was complaining of pain to his right chest after a motor vehicle accident.  Examination revealed no discoloration, swelling or bruising of the chest wall and the lungs were clear bilaterally.  

Post-service treatment records from the Air Force fail to reflect a diagnosis of sarcoidosis.  According to a March 1997 record, the Veteran was complaining of nasal congestion.  The lungs were clear to auscultation and respirations were unlabored without the use of accessory muscles.  The Veteran was diagnosed with a viral syndrome at this time.  The Veteran's symptomatology continued into April 1997 when a diagnosis of allergic rhinitis was assigned.  The Veteran was also seen in July 1997 with complaints of chest pain.  However, he denied shortness of breath at this time.  

According to a record dated May 2000 from the Sumter Asthma & Allergy Center, the Veteran had a number of symptoms such as sneezing, congestion and discharge.  The Veteran reported having these problems since early childhood and that they were worse in the early spring.  The Veteran's past medical history was noted to be otherwise unremarkable.  It was noted that the Veteran had a problem with chronic rhinitis and headaches which were likely a significant seasonal allergy problem.  Seasonal allergies were also noted in August 2000 and May 2001.  

A September 2003 VA outpatient treatment record also notes that the Veteran had been having chest pain on and off for over one year.  It was noted that the Veteran had received emergency treatment in the past and the tests were negative for heart disease.  He also denied coughing, wheezing or dyspnea and the lungs were found to be symmetrical and clear.  Another September 2003 record notes that the Veteran suffered from allergic rhinitis.  A February 2005 VA outpatient treatment record also indicates a history of chronic environmental allergies with seasonal flares.  The Veteran presently was exhibiting allergic rhinitis symptoms but the lungs were clear to auscultation.  

The Veteran was afforded a Gulf War examination in August 2004.  The Veteran was noted to be claiming service connection for an undiagnosed illness due to symptoms of headache, fatigue, signs and symptoms involving the respiratory system, and other symptoms.  The Veteran reported occasional palpitations in the past.  Examination revealed the heart to have a regular rhythm and the lungs to be clear.  No symptomatology involving the lungs or the Veteran's breathing was noted.  

A February 2006 VA outpatient treatment record also notes that the Veteran was suffering from an upper respiratory infection.  The lungs were clear to auscultation and there was no wheezing, rales or rhonci.  In April 2006, the Veteran was seen with complaints of a recurrent cough for the past two months.  He denied any shortness of breath at this time.  A chest computed tomography (CT) scan from April 2006 revealed the lungs to be relatively clear, but there was a question of some fullness of the right hilum.  A June 2006 CT scan revealed no acute infiltrates or pleural effusions.  

The Veteran also reported increased fatigue during exertion for the past 3 months upon treatment in June 2006.  Examination of the upper airway was deemed to be normal , but extensive mediastinal and bilateral hilar lymphadenopathy was seen on CT scan.  A chest x-ray was noted to be suggestive of a sarcoid diagnosis.  Bronchial biopsies taken in July 2006 revealed noncaseating granulomas that were consistent with sarcoidosis.  A pulmonary function test (PFT) was performed in August 2006, revealing a moderately severe obstructive ventilatory defect.  

The record reflects that the Veteran continued to seek treatment for his sarcoidosis through VA.  An August 2007 CT scan revealed the development of extensive interstitial or reticulonudular infiltrates, greatest in the right upper lobe but present bilaterally.  A June 2008 CT scan revealed nonspecific reticulonodular opacities of the lung bases and multiple small hypodense lesions of the liver and spleen compatible with sarcoidosis.  In December 2008, it was noted that the Veteran's sarcoidosis was now affecting multiple areas.  

The Veteran was afforded a VA respiratory examination in August 2010.  The Veteran reported that while he was not diagnosed with sarcoidosis until 2006, he remembered presenting to sick call while on active duty with complaints of shortness of breath.  He reported that he was diagnosed with asthma during military service but that he did not believe this was the correct diagnosis.  After examining the Veteran and reviewing the medical evidence of record, the examiner diagnosed the Veteran with sarcoidosis and bronchial asthma.  

The above examiner provided an additional report in September 2010.  The Veteran's claims file was reviewed in its entirety, and the examiner concluded that the diagnoses from the August 2010 examination were unchanged.  The examiner also explained that it was less likely than not that the Veteran's present pulmonary problems were related to his military service.  The examiner explained that there was no documentation in the service medical records and it appeared that an actual diagnosis was not made until 2006 by VA.  

The Veteran's claims file was referred to an additional VA examiner in December 2011.  The examiner reviewed the Veteran's claims file and concluded that it was less likely than not that the Veteran's sarcoidosis was incurred in or caused by military service.  The examiner explained that the Veteran was not diagnosed with sarcoidosis until 15 years after the time period in question of November 1990 to May 1991.  The Veteran had multiple well-documented visits to physicians during this 15 year time period and it was highly unlikely that he had occult sarcoid for that time that was not correctly diagnosed.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for sarcoidosis.  While the Veteran's service treatment records are unavailable for review, post-service records demonstrate that the Veteran was not suffering from sarcoidosis for many years after his separation from active duty.  According to a February 1994 chest X-ray, the Veteran's heart was of normal size and configuration and his lungs were clear.  The lungs were again clear in February 1996 and March 1997.  The Veteran continued to be treated for complaints of congestion, discharge and headaches.  These symptoms, however, were associated with allergic rhinitis and allergies.  The Veteran even denied shortness of breath in July 1997.  It was not until April 2006 that the Veteran was seen with complaints of a recurrent cough.  In June 2006, a CT scan was consistent with a sarcoid diagnosis and this was confirmed upon biopsy in July 2006.  This is approximately 15 years after the Veteran's separation from active duty.  As explained by the December 2011 VA examiner, it was "highly unlikely" that an occult sarcoid condition would have gone undetected for 15 years, particularly in light of the numerous tests and studies undergone by the Veteran.  As such, it was less likely than not that the Veteran's sarcoidosis manifested during, or as a result of, active military service.  

The Board recognizes that a July 1997 record indicates that an (EKG) revealed electrical criteria for left ventricular hypertrophy.  An echocardiogram was performed, revealing this to be mild in severity.  The Veteran has submitted an article suggesting that cardiac sarcoidosis might present in young patients as left ventricular hypertrophy associated with severe ventricular arrhythmias.  He also submitted an article from the Foundation for Sarcoidosis Research indicating that this is a "multiorgan" disease that can result in many symptoms that often go unnoticed.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, however, there is no medical opinion of record suggesting any link between the 1997 finding of left ventricular hypertrophy.  Furthermore, this condition was found to be "mild" in July 1997 and the subsequent August 2004 Gulf War examination revealed a normal heart rhythm.  As such, the preponderance of the evidence of record demonstrates that the Veteran's mild left ventricular hypertrophy was not associated with severe ventricular arrhythmias.  Also, while the article suggests that symptoms may go unnoticed, the Veteran underwent frequent testing and radiographic imaging for many years prior to the development of sarcoidosis.  As explained by the December 2011 VA examiner, this suggest that he was in fact not suffering from sarcoidosis.  These articles fail to suggest that the Veteran's condition of 1997 is somehow related to his diagnosis of sarcoidosis approximately 9 years later.  

The Board understands that the Veteran believes he is entitled to service connection for sarcoidosis.  In December 2009, he testified that he became ill after a bombing in Saudi Arabia when there was a lot of smoke.  The Veteran reported symptoms of bleeding, palpitations, breathing problems and chest pain.  The Veteran indicated that these symptoms would continue off and on after he returned to the United States.  He also testified that he went to Moncrief Army Community Hospital at Fort Jackson with breathing problems approximately two years after service.  The Board concedes that the Veteran is competent to testify to his in-service and post-service symptomatology.  In fact, the bombings described by the Veteran were confirmed during the development of a claim of entitlement to service connection for PTSD.  However, while the Veteran is competent to testify to his experiences, the record contains no evidence to suggest that he is competent to relate this symptomatology to the onset of sarcoidosis.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. at 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The Veteran's post-service treatment records, including numerous chest scans and other tests, were reviewed by the December 2011 VA examiner.  The examiner, who is a physician competent to opine on medical matters, concluded that there was no evidence of sarcoidosis for some 15 years after the Veteran's separation from active duty.  As such, the Veteran's testimony fails to demonstrate that he is entitled to service connection for sarcoidosis.  

The Veteran also testified during his December 2009 hearing that while he was being treated for allergy and asthma problems in the past, this was a misdiagnosis and the correct diagnosis should have been sarcoidosis.  The Veteran's wife made a similar assertion in a statement received in July 2011, claiming that all of the testing that was performed on the Veteran resulted in a misdiagnosis.  While the Board has considered these assertions, they are not persuasive.  Again, the record does not contain any evidence to demonstrate that the Veteran and his wife have the requisite training and expertise to determine that the Veteran was misdiagnosed for approximately 15 years.  See id.  Furthermore, the August 2010 VA examiner confirmed that the Veteran did in fact suffer from asthma, supporting the in-service diagnosis of asthma reported by the Veteran.  As such, the unfounded assertions of  the Veteran and his wife regarding a misdiagnosis are not persuasive.  

The record also contains a number of statements from other individuals purporting to know the Veteran describing his symptomatology and history.  According to a statement from a fellow service member with the initials M.R., he noticed an "illness" come over the Veteran after a scud missile attack.  He reported that the Veteran now complained of chest pains and was unable to do chores or exercise like he used to.  The Veteran's wife also indicated that while the Veteran's health was good before he went to Desert Storm, his health had deteriorated "through the years" since his return.  Finally, the Veteran's mother indicated that she noted a deterioration in the Veteran's health after service, to include problems breathing.  She stated that his problems were first "more mental," but that his physical health later started to deteriorate.  The Board is not disputing the validity of these statements.  In fact, the Board has specifically found that the Veteran's report of symptomatology is credible.  Nonetheless, these statements fail to demonstrate that the Veteran's presently diagnosed sarcoidosis is somehow related to his history of symptomatology.  As such, these statements fail to demonstrate that service connection for sarcoidosis is warranted.  

The Veteran's representative has also asserted that service connection may be warranted under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the present case, the Veteran was diagnosed with allergic rhinitis and chronic allergies in the past, and he has a present diagnosis of sarcoidosis.  Since these are diagnosed disabilities, there is no basis for a grant of service connection due to an undiagnosed illness.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The diagnoses of allergies and sarcoidosis and not medically unexplained chronic multisymptom illnesses.  The development and effect of these disabilities are well-documented in the Veteran's medical history.  

Finally, presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The Veteran has not been diagnosed with any of the preceding diseases.  

Finally, the Veteran's representative argued in August 2012 that the claim should be remanded because the Board's November 2011 remand required that the Veteran's claims file be reviewed by the August 2010 VA examiner, or, if this examiner was not available, that the Veteran be scheduled for a new examination.  This assertion is incorrect.  The November 2011 remand clearly indicated that if the August 2010 VA examiner were not available, then another physician should review the Veteran's claims file.  The Veteran's presence was only required if deemed necessary by the assigned physician.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for sarcoidosis, to include as due to an undiagnosed illness, must be denied.


ORDER

Service connection for sarcoidosis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


